Citation Nr: 1802100	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO. 14-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to June 1965. This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's hearing acuity was manifested by average pure tone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no greater than 54 decibels in the right ear and 63 decibels in the left ear, and his speech discrimination score was no less than 80 percent correct in the right ear and 76 percent correct in the left ear.

2. Service connection is currently in effect for bilateral hearing loss at 10 percent disabling and tinnitus at 10 percent disabling, with a total combined disability rating of 20 percent.

3. The Veteran reported that he worked as a line service technician at an airport from May 1990 to November 2010 and, prior to that, as an aircraft fueler; and is currently unemployed with a high school education.

4. The Veteran does not meet the schedular criteria for a TDIU.

5. The preponderance of the competent and credible evidence establishes that the Veteran's service-connected disabilities do not present such an exceptional disability picture that the available schedular evaluations are inadequate.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met for any portion of the appeal period. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2017).

2. The requirements for TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In a claim for increase, the VCAA requires notice of types of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

There is no indication in this record of a failure to notify. In January 2011, the RO mailed the Veteran a VCAA letter detailing the evidentiary requirements of increased rating and TDIU claims, the efforts that the Veteran could take to develop his claim, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notice or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. § 5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 
38 C.F.R. § 3.159 (c)(3) ). 

With regard to the duty to assist, the Veteran's pertinent post-service treatment records have been secured, including treatment records from the Veteran's former employer. In addition, the Veteran was afforded a VA examination in January 2011. The examination was performed by a qualified medical professional and was predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Neither the Veteran nor the representative has challenged the adequacy of the examination obtained. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his or her opinion). Moreover, the Veteran has not asserted, nor does the record reflect, a change of condition since the January 2011 examination. Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining relevant records and a VA examination, has been met. 38 C.F.R. § 3.159(c)(4) (2017).

II. Legal Criteria & Analysis

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2017). 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999). 

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C. § 1153 (a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person. See Jandreau, 492 F.3d 1372. Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

For evaluation of hearing impairment, examinations are conducted using the controlled speech discrimination test together with the results of pure tone audiometry testing. A numeric designation of impaired efficiency is then assigned based upon the results of these tests and a percentage evaluation is reached by correlating the results for each ear. 38 C.F.R. § 4.85 and Tables VI, VIa, and VII.

When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86.

In August 2005, the Veteran underwent a VA hearing examination. See August 2005 VA examination report. Results from the examination reflect that pure tone thresholds, in decibels, were as follows:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
50
45
35
40
50
Left Ear
45
45
45
50
65

The Veteran's acuity at that time was manifested by average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 43 decibels in the right ear and 51 decibels in the left ear. In addition, speech discrimination was 84 percent correct in the right ear and 88 percent correct in the left ear.

In July 2010, the Veteran submitted to a hearing evaluation ordered by his former employer. See July 2010 C.M.C. Audiometric Examination Record. The examiner recorded the following audiometric data:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
50
40
45
55
55
Left Ear
45
40
50
50
80

According to the data, the Veteran's acuity at the time was manifested by average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 49 decibels in the right ear and 55 decibels in the left ear. A speech recognition test was not conducted for either ear. Additional hearing evaluations were conducted in October 2010; however, the evaluations involved the use of ear protection. See October 2010 C.M.C. Audiometric Examination Record.

The Veteran underwent a further VA hearing examination in January 2011. See January 2011 Compensation and Pension Audiological Examination Report. An audiogram yielded the following results:

Hertz

500
1,000
2,000
3,000
4,000
Right Ear
55
50
50
55
60
Left Ear
55
55
60
65
70

Acuity at the time was manifested by average puretone thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of 54 decibels in the right ear and 63 decibels in the left ear. In addition, speech discrimination was 80 percent correct in the right ear and 76 percent correct in the left ear.

The assignment of a disability rating for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992). In the instant case, the application of the rating schedule to the pertinent facts demonstrates that a rating in excess of 10 percent for bilateral hearing loss is not warranted for any portion of the appeal period. The Board notes that 38 C.F.R. § 4.86(a) is not applicable here. However, even with applying the average puretone threshold averages to Table VIa and Table VII, the Veteran's percentage evaluation for hearing impairment remains at 10 percent. See Diagnostic Code 6100.

The Board has also considered whether an extraschedular evaluation is warranted for bilateral hearing loss. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2017). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the level of symptomatology and impairment caused by the Veteran's bilateral hearing loss throughout the appeal period is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Board acknowledges the Veteran's statements and the finding of the January VA examination regarding the functional impacts of his hearing loss. Absent other factors, however, the functional effects of hearing loss are already contemplated by the rating schedule. See Rossy v. Shulkin, No. 16-0720, U.S. App. Vet. Claims (December 13, 2017).

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In the absence of exceptional factors associated with bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for bilateral hearing loss, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purposes of these ratings, a single disability will be considered if the disabilities are of one or both upper extremities, one or both lower extremities resulting from a common etiology, disabilities affecting a single bodily system, multiple injuries incurred in the same action, or multiple disabilities incurred as a prisoner of war. When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background. It must be shown that the service-connected disability produces unemployability without regard to advancing age. 
38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment. Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his or her case outside of the norm. The sole fact that he or she is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In October 2010, the Veteran underwent a hearing evaluation ordered by his employer. See October 2010 C.M.C. Audiometric Examination Record. Based on the evaluation results, the Veteran's employer terminated his employment as a service technician in November 2010. See January 2011 Statement in Support of Claim from J.M. According to agents of his employer, the Veteran's service-connected hearing loss posed a safety risk to himself and the company and, therefore, did not allow him to effectively perform his duties as a service technician. See February 2011 Letter from J.D. His duties included marshalling and greeting aircraft, providing aircraft services, park and store aircraft, operating vehicular and ground radio equipment, transporting customers, and providing towing and wing-walking services, among other duties. See Line Service Technician Position Description.

The Veteran filed formal claim for a TDIU in January 2011. See January 2011 VA Form 21-8940. He indicated that he worked as a line service technician May 1990 to November 2010. Id. In addition, he indicated that, prior to working as a line service technician, he worked as an aircraft fueler. Id. He also noted that he had a high school education with no additional education or training since he reportedly became too disabled to work. Id.

A VA hearing examination took place in January 2011. See January 2011 Compensation and Pension Audiological Examination Report. The examiner determined that the Veteran's service-connected hearing loss caused difficulty communicating in all environments. The examiner also found that his service-connected tinnitus interferes with his ability to concentrate. In addition, the examiner found that the Veteran's disabilities had a minimal impact on his ability to perform minimal labor, though advising that he should not work in any environment in which hearing protection or the ability to communicate or hear environmental alarms is necessary. Simultaneously, the examiner found that there could be a significant impact on his ability to perform "certain sedentary work." Id. Specifically, the examiner stated that the Veteran has significant difficulty communicating in the presence of other noise or when the speaker is not close by. The examiner also stated that it would be very difficult for him to function in any capacity requiring continual communication in adverse listening environments or by phone. However, the examiner found that hearing aids should be helpful to the Veteran with phone communication.

The Veteran presented to an audiologist regarding his hearing aids in October 2012. See October 2012 VA audiology hearing and assessment and training note. The audiologist stated that the Veteran is a very experienced and successful wearer of hearing aids. Further, the audiologist stated that the Veteran was able to verbalize understanding. The audiologist determined that his prognosis for use of hearing aids was excellent.

In an April 2013 mental health consultation, the Veteran indicated that he planned seeking work as a driver for a shuttle service. See April 2013 VA mental health counseling note. In a subsequent consultation, the Veteran reported that he inquired about a position as an airport bus driver and looked into renewing his commercial driver's license (CDL). See May 2013 VA mental health counseling note. 

At the outset, the Board notes that the Veteran's service-connected bilateral hearing loss and tinnitus do not meet the schedular requirements for entitlement to a TDIU. For the entirety of the appeal period, the Veteran's service-connected bilateral hearing loss has been rated at 10 percent, and his tinnitus has been rated at 10 percent. The Veteran's multiple service-connected disabilities have a total combined rating of 20 percent. Therefore, the Veteran's service-connected disabilities do not meet the criteria for the assignment of a TDIU on a schedular basis. See 38 C.F.R. § 4.16. As the Veteran does not meet the schedular requirements, the only remaining question with regard to the Veteran's claim for a TDIU is whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities for purposes of an extraschedular TDIU evaluation under 38 C.F.R. § 4.16(b).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. Id. Therefore, at the RO level, rating boards are to submit to the Director, Compensation Service (Director), for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The RO is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extraschedular rating in the first instance. Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). However, the Board can adjudicate whether to refer a case to the Director for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits. Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd, 9 Vet. App. at 96-97 (stating that once the Board properly refers an extraschedular rating issue to the Director for review, an appellant may "continue [ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C. §§ 511(a), 7104(a) (2012) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the ... Board"). 

Upon review of the record, the Board finds that the preponderance of the competent and credible evidence establishes that the Veteran's service-connected disabilities do not present such an exceptional disability picture that the available schedular evaluations are inadequate. The record reflects that the Veteran's service-connected hearing loss is significant and precludes continued employment in his area of expertise. The Veteran has worked over 40 years as a technician working with aircraft. Both the statements of his former employer and the January 2011 VA examination reflect that the Veteran would have great difficulty working in the same industry as well as in certain forms of sedentary work. However, such findings do not preclude the Veteran from obtaining and maintaining substantially gainful employment in all lines of work. Further, the Board notes that the Veteran has sought employment as a shuttle service driver and as a bus driver. See April 2013 VA mental health counseling note; May 2013 VA mental health counseling note. In addition, he has looked into renewing his CDL to work as a commercial driver. The Board also notes that the Veteran currently uses hearing aids with no significant difficulty. See October 2012 VA audiology hearing and assessment and training note. 

The Board acknowledges the Veteran's limited education, training, and experience. However, despite these limitations, the Veteran has sought substantially gainful employment since his former employment was terminated. Therefore, there is insufficient evidence to conclude that the Veteran's limited education, training, and experience precludes him from securing and maintaining all forms of substantially gainful employment.

In addition, the Board acknowledges the Veteran's consistent statements regarding the functional impact of his service-connected hearing loss. See December 2017 Appellate Brief, February 2014 correspondence, July 2013 correspondence, March 2013 correspondence, July 2012 correspondence, June 2012 correspondence, May 2012 correspondence, February 2012 Statement in Support of Claim, August 2011 Notice of Disagreement, August 2011 Statement in Support of Claim, June 2011 Statement in Support of Claim, November 2010 correspondence. The Board empathizes with the Veteran and the difficult situation in which his service-connected hearing loss has placed him. The Board has carefully considered the evidence of record, including each of the Veteran's statements as well as the statements of the Veteran's former employer. However, because the record reflects that the Veteran is able to secure and maintain substantially gainful employment, his service-connected disabilities do not warrant referral for consideration of entitlement to TDIU on an extraschedular basis.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for a TDIU, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Finally, the Board notes that the medical record reflects a diagnosis of depression discussed in context with the Veteran's service-connected hearing loss. See August 2011 VA mental health outpatient note. However, neither the Veteran nor his representative has demonstrated an intent to file a service connection claim for a psychiatric disorder. Therefore, the Board cannot refer the matter to the AOJ for consideration; however, the Veteran may file the claim with the AOJ if he so desires.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to a TDIU is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


